ICJ_036_AerialIndicent1955_USA_BGR_1958-05-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF MAY 19th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 19 MAI 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of May rgth, 1958: I.C.J. Reports 1958, p. 22.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 27 juillet 1955
(Etats-Unis d'Amérique c. Bulgarie),
Ordonnance du 19 mai 1958: C.I. J. Recueil 1958, p. 22.»

 

Sales number 1 8 5
N° de vente:

 

 

 
22

COUR INTERNATIONALE DE JUSTICE

1958
Le 19 mai
Rôle général

ANNÉE 1958 n° 36

Ig mai 1958

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ÉTATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Le Président de Ja Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour;

Vu Yordonnance du 26 novembre 1957 en l'affaire relative à
l'incident aérien du 27 juillet 1955 entre les Etats-Unis d’Amérique
et la Bulgarie fixant au 2 juin 1958 la date d’expiration du délai
pour le dépôt du mémoire du Gouvernement des États-Unis
d’ Amérique et réservant pour une ordonnance a rendre ultérieure-
ment la fixation d’un délai pour la présentation par la Partie
défenderesse de son contre-mémoire ;

Vu lordonnance du 27 janvier 1958 en la même affaire, fixant
au g décembre 1958 la date d’expiration du délai pour le dépét du
contre-mémoire du Gouvernement de la République populaire de
Bulgarie et réservant la suite de la procédure;

Considérant que, par une lettre du 2 mai 1958, parvenue au
Greffe le 6 mai, l'agent du Gouvernement des États-Unis d’Amé-

4
INCIDENT AERIEN (É.-U. C. BULGARIE) (ORD. 19 V 58) 23

rique a demandé la prorogation au 2 septembre 1958 du délai pour
le dépôt du mémoire de ce Gouvernement ;

Considérant que, le 7 mai 1958, copie de cette lettre a été adressée
à l’agent du Gouvernement de la République populaire de Bulgarie
en l’invitant à faire connaître le plus tôt possible les vues de son
Gouvernement sur la demande qui y est contenue, ce dont, le même
jour, le ministre des Affaires étrangères de Bulgarie a été avisé par
voie télégraphique;

Considérant qu'aucune réponse à ces communications n’est
jusqu’à présent parvenue au Greffe;

Considérant toutefois que par une lettre du 18 janvier 1058,
reçue au Greffe le 22 janvier, et à la suite de laquelle a été rendue
l’ordonnance du 27 janvier 1958 visée plus haut, l'agent du Gouver-
nement de la République populaire de Bulgarie, informé de la date
fixée pour la présentation du mémoire du Gouvernement des
États-Unis d'Amérique, avait déclaré estimer que, conformément
aux dispositions de l’article 37 du Règlement et en connexion avec
l’article 62 du Règlement, la Cour devrait fixer pour le contre-.
mémoire un délai au moins égal à celui qui avait été fixé pour le
mémoire ;

Considérant que rien ne s’oppose à donner suite à la demande de
prolongation de délai formulée par l’agent du Gouvernement des
États-Unis d'Amérique et à prolonger d’autant le délai pour le
contre-mémoire du Gouvernement de la République populaire de
Bulgarie ;

Reporte comme suit la date d'expiration des délais fixés par les
ordonnances rendues le 26 novembre 1957 et le 27 janvier 1958 en
la présente affaire:

Pour le mémoire du Gouvernement des États-Unis d'Amérique:
2 septembre 1958;

Pour le contre-mémoire du Gouvernement de la République
populaire de Bulgarie: 9 juin 1959;

La suite de la procédure restant réservée.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-neuf mai mil neuf cent cinquante-
huit, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au
Gouvernement des États-Unis d'Amérique et au Gouvernement
de la République populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
